Howk, J.'
This case is substantially the same, in all respects, as the case of Perkins v. The State, 65 Ind. 317. The appellant, Baum, and Perkins were jointly indicted for the same offence, growing out of the same transaction. Upon separate trials, they were severally convicted upon substantially the same evidence, and each of them appealed to this court. Manifestly, therefore, this cause must bo decided as the case cited was decided, and for the same reasons.
The judgment is reversed, and the cause is remanded for a new trial ; and the clerk of this court will issue notice, to the warden of the proper prison, to return the appellant, Baum, into the custody of the sheriff of Clinton county, to abide the further order of the Clinton Circuit Court.